              Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 1 of 15



                     UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF CONNECTICUT

                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                       Civil Action No. ______________
                                    )
                                    )
JEFFREY ANDREWS,                    )
LYNN COOKE ANDREWS,                 )
WESLEY W. ANDREWS,                  )
COLTON C. ANDREWS, and              )
ELLERY E. ANDREWS,                  )                       COMPLAINT
                                    )
                                    )
                  Defendants.       )
___________________________________ )


       Plaintiff United States of America, through its undersigned attorneys, by the authority of

the Attorney General of the United States, and at the request and on behalf of the Administrator

of the United States Environmental Protection Agency (“EPA”), files this Complaint and alleges

as follows:

                                 NATURE OF THE ACTION

        1.     This is a civil action commenced under sections 309(b) and 309(d) of the Clean

Water Act (“CWA”), 33 U.S.C. §§ 1319(b) and 1319(d), to obtain injunctive relief and civil

penalties against Jeffrey Andrews, Lynn Cooke Andrews, Wesley W. Andrews, Colton C.

Andrews, and Ellery E. Andrews (“Defendants”) for violations of sections 301 and 308 of the

CWA, 33 U.S.C. §§ 1311 and 1318. Specifically, Defendants have discharged pollutants into

waters of the United States without authorization by the United States Department of the Army

Corps of Engineers (“COE”) on two adjacent parcels located at 216 Northford Road,
               Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 2 of 15



Wallingford, Connecticut, and 69 Woods Hill Road (rear), North Branford, Connecticut (“Site”),

and have failed to provide information reasonably required by EPA, in violation of the CWA.

         2.     In this action, the United States seeks: (1) to enjoin the discharge of pollutants

into waters of the United States without a permit in violation of CWA section 301(a), 33 U.S.C.

§ 1311(a); (2) to require Defendants, pursuant to CWA section 309(b), 33 U.S.C. § 1319(b), at

their own expense and at the direction of the EPA, to restore and/or mitigate the damages caused

by their unlawful activities; (3) to require Defendants to respond to EPA’s information requests;

and (4) to require Defendants to pay civil penalties as provided in CWA section 309(d), 33

U.S.C. § 1319(d).

         3.     A portion of the Site is the subject of litigation in the Superior Court of

Connecticut styled as Inland Wetlands and Watercourses Commission, Town of Wallingford v.

Lynn Cook Andrews, et. al., No. CV-XX-XXXXXXX, Superior Court of Connecticut, Judicial

District of New Haven. In this Complaint, the United States does not allege or seek to establish

violations of section 404 of the Clean Water Act for the Defendants’ activities that are the

subject of Case No. CV-XX-XXXXXXX in the Superior Court of Connecticut.

                                 JURISDICTION AND VENUE

          4.    This Court has jurisdiction over the subject matter of this action pursuant to CWA

sections 309(b) and (d), 33 U.S.C. §§ 1319(b) and (d), and 28 U.S.C. §§ 1331, 1345, and 1355.

          5.    Venue is proper in the District of Connecticut pursuant to CWA section 309(b),

33 U.S.C. § 1319(b), 28 U.S.C. §§ 1391(b) and 1391(c), and 28 U.S.C. § 1395, because the

Defendants conduct business in this District, the subject property is located in this District, the

violations alleged herein occurred in this District, and the penalty sought by the United States

accrued in this District.



                                                  2
               Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 3 of 15



                                             NOTICE

         6.     Notice of the commencement of this action has been given to the State of

Connecticut pursuant to CWA sections 309(b), 33 U.S.C. § 1319(b).

                                       THE PARTIES

         7.     The Plaintiff in this action is the United States of America. Authority to bring this

action is vested in the United States Department of Justice pursuant to 28 U.S.C. §§ 516 and 519,

and is exercised in accordance with CWA sections 309(b), 309(d) and 506, 33 U.S.C.

§§ 1319(b), 1319(d), and 1366.

         8.     Defendant Jeffrey Andrews is a private individual residing at 210 Northford

Road, Wallingford, Connecticut 06492. Jeffrey Andrews co-owned the Site with his wife, Lynn

Cooke Andrews, from approximately 2001 to December 28, 2011, at which time Jeffrey

Andrews and Lynn Cooke Andrews transferred the property to their adult children, Wesley W.

Andrews, Colton C. Andrews, and Ellery E. Andrews, via a quitclaim deed for $1.00.

         9.     Defendant Lynn Cooke Andrews is a private individual residing at 210 Northford

Road, Wallingford, Connecticut 06492. Lynn Cooke Andrews co-owned the Site with her

husband, Jeffrey Andrews, from approximately 2001 to December 28, 2011, at which time Lynn

Cooke Andrews and Jeffrey Andrews transferred the property to their adult children, Wesley W.

Andrews, Colton C. Andrews, and Ellery E. Andrews, via a quitclaim deed for $1.00.

         10.    Defendant Wesley W. Andrews is a private individual believed to reside at 210

Northford Road, Wallingford, Connecticut 06492. Wesley W. Andrews, along with his siblings

Colton C. Andrews and Ellery E. Andrews, is currently and has been since December 28, 2011, a

co-owner of the Site.




                                                  3
               Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 4 of 15



         11.     Defendant Colton C. Andrews is a private individual believed to reside at 210

Northford Road, Wallingford, Connecticut 06492, and possibly at 114 N. Jessup Street,

Alvarado, Texas. Colton C. Andrews, along with his siblings, Wesley W. Andrews and Ellery E.

Andrews, is currently and has been since December 28, 2011, a co-owner of the Site.

         12.     Defendant Ellery E. Andrews is a private individual believed to reside at 210

Northford Road, Wallingford, Connecticut 06492, and possibly at 1231 NE 23rd Avenue,

Pompano, Florida. Ellery E. Andrews, along with her siblings, Wesley W. Andrews and Colton

C. Andrews, is currently and has been since December 28, 2011, a co-owner of the Site.

         13.     At all times relevant to this Complaint, one or more of the Defendants owned,

leased, or otherwise controlled and operated the Site and controlled or directed the activities

relevant to this Complaint that occurred at the Site.

                     STATUTORY AND REGULATORY BACKGROUND

A.     Section 404

       14.       Section 301(a) of the CWA, 33 U.S.C. §§ 1311(a), prohibits the discharge of

pollutants, including dredged and fill material, into navigable waters except in compliance with,

inter alia, a permit issued by the Army Corps of Engineers pursuant to CWA section 404, 33

U.S.C. § 1344.

       15.       CWA section 404(a), 33 U.S.C. § 1344(a), authorizes the Secretary of the Army,

acting through the Corps of Engineers, to issue permits for the discharge of dredged or fill

material into navigable waters at specified disposal sites, after notice and opportunity for public

comment.

       16.       “Discharge of a pollutant” means, among other things, “any addition of any

pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12).



                                                  4
             Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 5 of 15



       17.     “Pollutant” means, among other things, dredged spoil, rock, and sand. 33 U.S.C.

§ 1362(6).

       18.     “Navigable waters” means “the waters of the United States, including the

territorial seas.” 33 U.S.C. § 1362(7).

       19.     “Point source” means, among other things, “any discernible, confined and discrete

conveyance . . . from which pollutants are or may be discharged.” 33 U.S.C. § 1362(14).

       20.     For purposes of the CWA, “person” means CWA “an individual, corporation,

partnership [or] association.” 33 U.S.C. § 1362(5).

B.     Section 308

       21.     Section 308 of the CWA authorizes EPA to require the disclosure of information,

including site access, to carry out the purposes of the CWA. 33 U.S.C. § 1318.

       22.     Under Section 308, an owner or operator of a point source must provide

information reasonably required by EPA to determine whether any person is in violation of the

CWA.

C.     Enforcement Provisions

       23.     Section 309(b) of the CWA, 33 U.S.C. § 1319(b), authorizes the commencement

of a civil action for appropriate relief, including a permanent or temporary injunction, against

any person who violates Sections 301 or 308 of the CWA, 33 U.S.C. § 1311 or 1318.

       24.     Section 309(d) of the CWA, 33 U.S.C. § 1319(d), authorizes the commencement

of an action for civil penalties against any person who violates Sections 301 or 308 of the CWA,

33 U.S.C. § 1311 or 1318.

       25.     Section 309(d) of the CWA, 33 U.S.C. § 1319(d), establishes civil penalties for

violations of the CWA payable to the United States of up to $25,000 per day for each violation.



                                                 5
             Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 6 of 15



       26.       Pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990 (Pub. L.

101-410), as amended by the Debt Collection Improvement Act of 1996 (Pub. L. 104-134, Sec.

31001(s)), and the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015

(28 U.S.C. § 2461 note), as reflected in the Civil Monetary Penalty Inflation Adjustment Rule,

40 C.F.R. Part 19, EPA may seek civil penalties adjusted for inflation for each violation

occurring after January 12, 2009, through November 2, 2015, and after November 2, 2015. 40

C.F.R. § 19.4.

       27.       Each day that dredged or fill material remains in the place where it is discharged

without authorization constitutes a separate violation of Section 301(a) of the CWA, 33 U.S.C.

§1311(a).

       28.       Each day that Defendants fail to submit a response to a request for information

made by EPA pursuant to Section 308, 33 U.S.C. § 1318, constitutes a separate violation of

CWA section 301(a), 33 U.S.C. §1311(a).

                                   GENERAL ALLEGATIONS

A.     Waters on the Site Are Waters of the United States

       29.       The Site comprises approximately 72 acres split between two adjacent parcels

located at 216 Northford Road, Wallingford, Connecticut, and 69 Woods Hill Road (rear), North

Branford, Connecticut. For convenience, a map depicting the Site is attached to this Complaint

as Exhibit A.

       30.       Prior to the unauthorized discharges described in Paragraph 36, the Site contained

approximately 15 acres of forested freshwater wetlands.




                                                  6
              Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 7 of 15



        31.     Prior to the unauthorized discharges referenced in Paragraph 36, wetlands on the

Site were adjacent to and had a continuous surface connection with an unnamed tributary of the

Farm River.

        32.     The unnamed tributary flows through the Site and on to the Farm River, and is a

relatively permanent body of water with physical indicators of a bed and bank and an ordinary

high-water mark. It has been designated by the Connecticut Department of Energy and

Environmental Protection as a Class AA surface water resource. Class AA designated uses are

existing or proposed drinking water supplies, habitat for fish and other aquatic life and wildlife,

recreation, and water supply for industry and agriculture. See CT DEEP, Water Quality

Standards and Classifications Fact Sheet (Dec. 15, 2016),

https://www.ct.gov/deep/cwp/view.asp?a=2719&q=325620&deepNav_GID=1654.

        33.     The Farm River is a traditionally navigable water that flows into Long Island

Sound. Along its route, the Farm River supplies water via tunnel to Lake Saltonstall, a public

water source owned by the South Central Connecticut Regional Water Authority.

        34.     Prior to the unauthorized discharges referenced in Paragraph 36, the impacted

wetlands on the Site exhibited flow characteristics and ecological functions that, when

considered alone or in combination with similarly situated lands in the region, significantly affect

the chemical, physical, and biological integrity of the Farm River and Long Island Sound.

Specifically, the impacted wetlands and tributaries, alone and in combination with similarly

situated lands in the region, provided important ecological functions, including, but not limited

to, nutrient export to marine food webs; purification of surface water run-off prior to discharge

into the unnamed tributary, the Farm River, and Long Island Sound; and valuable plant and

wildlife habitat.



                                                 7
               Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 8 of 15



       35.      The present and former wetlands on the Site, the unnamed tributary, and the Farm

River are and were at the time the alleged discharges occurred “waters of the United States”

within the meaning of Section 502(7) of the CWA, 33 U.S.C. § 1362(7), and regulations

promulgated thereunder.

B.     Unauthorized Discharges of Dredged and/or Fill Material

       36.      At various times relevant to this Complaint, Defendants and/or persons acting on

their behalf and at their direction cleared, stumped, grubbed, and/or graded wetlands on the Site,

causing discharges of dredged and/or fill material into wetlands and into the unnamed tributary

on the Site.

       37.      At all times relevant to this Complaint, one or more of the Defendants conducted,

contracted for, supervised and/or otherwise controlled the unauthorized discharges referenced in

Paragraph 36.

       38.      Each of the Defendants is a “person” within the meaning of CWA section 502(5),

33 U.S.C. § 1362(5).

       39.      Defendants are jointly and severally responsible for some or all of the

unauthorized discharges referenced in Paragraph 36.

       40.      At various times relevant to this Complaint, one or more of the Defendants and/or

persons acting on their behalf discharged dredged and/or fill material into wetlands on the Site

that are “waters of the United States” within the meaning of the CWA and the regulations

promulgated thereunder, including all regulations that were in effect at the time of Defendants’

activities described herein.

       41.      The dredged or fill material that the Defendants and/or persons acting on their

behalf caused to be discharged into waters of the United States on the Site included, among other



                                                 8
               Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 9 of 15



things, dirt, spoil, rock, and/or sand, all of which constitute “pollutants” as defined in CWA

section 502(6), 33 U.S.C. § 1362(6).

        42.     The Defendants and/or persons acting on their behalf used excavators, bulldozers,

trucks, and/or other earth-moving equipment to discharge fill and/or dredged material into waters

of the United States on the Site. This equipment constitutes “point source[s]” as defined in

CWA section 502(14), 33 U.S.C. § 1362(14).

        43.     The Defendants did not obtain a permit from the Secretary of the Army, acting

through the Chief of Engineers of the COE, for the discharges of dredged and/or fill material into

waters of the United States on the Site, as required by CWA sections 301(a) and 404, 33 U.S.C.

§§ 1311(a), 1344, nor were the discharges authorized under any other provision of the CWA.

        44.     The Defendants have allowed pollutants to remain in waters of the United States

at the Site.

        45.     Each day that such unauthorized dredged and/or fill material remains in place

constitutes a separate violation of section 301(a) of the CWA, 33 U.S.C. § 1311(a).

        46.     Unless enjoined, Defendants are likely to continue to discharge dredged and/or fill

material into, and/or to allow dredged or fill material to remain in waters of the United States at

the Site in violation of CWA section 301, 33 U.S.C. § 1311.

C.      Violations of CWA Section 308

        47.     Pursuant to Section 308 of the CWA, 33 U.S.C. § 1318, EPA sent each of the

named Defendants multiple written requests for information about the Site and access to the Site

in order to determine whether a violation of the CWA had occurred.

        48.     On May 16, 2018, EPA issued via certified mail an information request and

request for access authorization pursuant to section 308 of the CWA, 33 U.S.C. § 1318, to each



                                                 9
              Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 10 of 15



of the named Defendants at their address of record at 210 Northford Road, Wallingford,

Connecticut.

        49.      Each of the letters sent on May 16, 2018, was returned to sender.

        50.      On June 27, 2018, an EPA investigator hand-delivered a copy of the information

request letter and request for access authorization addressed to Defendants Lynne Cooke

Andrews and Jeffrey Andrews to Lynne Cooke Andrews at her home at 210 Northford Road,

Wallingford, Connecticut.

        51.      On July 17, 2018, EPA made a follow-up telephone call to Defendant Jeffrey

Andrews, and left a voice mail requesting that he call EPA to discuss the requests.

        52.      On August 14, 2018, an EPA investigator attempted to hand-deliver another copy

of the May 16, 2018 letter to Defendants Lynne Cooke Andrews and Jeffrey Andrews at 210

Northford Road, Wallingford, Connecticut. The EPA investigator left the letter with a worker at

that location.

        53.      On December 26, 2018, EPA sent another copy of the information request and

request for access authorization to all Defendants via first-class mail to their address of record at

210 Northford Road, Wallingford, Connecticut.

        54.      On March 1, 2019, EPA sent another copy of the information request and request

for access authorization to all Defendants via first-class mail to their address of record at 210

Northford Road, Wallingford, Connecticut.

        55.      On March 20, 2019, EPA made a follow-up telephone call to Defendant Jeffrey

Andrews, and left a voice mail requesting that he call EPA to discuss the requests.




                                                 10
             Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 11 of 15



       56.     On April 1, 2019, EPA sent a copy of the information request and request for

access authorization by certified mail to Defendant Ellery Andrews at her address of record at

1231 NE 23rd Avenue, Pompano, Florida. The letter was returned to sender.

       57.     On April 2, 3, and 23, 2019, EPA made telephone calls to Defendant Wesley

Andrews. The voice mail box would not accept messages on April 2 or 3, but EPA was able to

leave a voice mail on April 23 requesting that Mr. Andrews call EPA to discuss the requests.

       58.     On April 23, 2019, EPA made a telephone call to Defendant Ellery Andrews, and

left a voice mail requesting that she call EPA to discuss the requests.

       59.     On May 20, 2019, EPA hand-delivered a copy of the information request and

request for access authorization to Defendant Jeffrey Andrews at 210 Northford Road,

Wallington, Connecticut.

       60.     On June 27, 2019, EPA sent a copy of the information request and request for

access authorization by certified mail to Defendant Colton Andrews at 114 N. Jessup Street,

Alvarado, Texas. The letter was returned to sender.

       61.     To date, Defendants have not responded to EPA’s requests for information.

                                COUNT ONE
                 DISCHARGE OF POLLUTANTS WITHOUT A PERMIT

       62.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 60.

       63.     At various times relevant to this Complaint, one or more of the Defendants and/or

persons acting on their behalf discharged dredged and/or fill material from a point source into

waters of the United States on the Site without a permit or authorization under Section 404 of the

CWA, 33 U.S.C. § 1344.




                                                 11
              Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 12 of 15



        64.     The Defendants have violated and continue to violate CWA section 301(a), 33

U.S.C. § 1311(a), by their unauthorized discharges of dredged or fill material into waters of the

United States, including wetlands, at the Site.

        65.     As a result of their violations of the CWA as described herein, and in accordance

with CWA Section 309(b), 33 U.S.C. § 1319(b), Defendants are subject to appropriate relief,

including both civil penalties and a temporary or permanent injunction.

        66.     Defendants are subject to a civil penalty of up to $37,500 per day for violations

taking place after January 12, 2009, and before November 2, 2015. See CWA Section 309(d), 33

U.S.C. § 1319(d), as amended by Pub. L. No. 104-134, Section 31001, 110 Stat. 1321-373

(1996); 61 Fed. Reg. 69,360 (Dec. 31, 1996); 69 Fed. Reg. 7121 (Feb. 13, 2004); and 73 Fed.

Reg. 75,340 (Dec. 11, 2008). Defendants are subject to a civil penalty of up to $54,833 per day

for any violations taking place after November 2, 2015. See CWA Section 309(d), 33 U.S.C. §

1319(d), as further amended by Pub. L. 114-74 (2015); 84 Fed. Reg. 2,056 (Feb. 6, 2019).

        67.     The CWA violations alleged herein are ongoing as of the date of the filing of this

Complaint.

                               COUNT TWO
       FAILURE TO PROVIDE INFORMATION PURSUANT TO CWA SECTION 308

        68.     Plaintiff realleges and incorporates by reference paragraphs 1 through 66 as if

fully set forth within.

        69.     By failing to provide information reasonably required by EPA pursuant to Section

308 of the CWA, Defendants are in violation of Section 308.

        70.     Due to Defendants’ failure to provide information reasonably required by EPA

pursuant to Section 308 of the CWA, Defendants are liable to the United States for injunctive

relief and civil penalties.

                                                  12
             Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 13 of 15



       71.     Defendants are subject to a civil penalty of up to $37,500 per day for violations

taking place after January 12, 2009, and before November 2, 2015. See CWA Section 309(d), 33

U.S.C. § 1319(d), as amended by Pub. L. No. 104-134, Section 31001, 110 Stat. 1321-373

(1996); 61 Fed. Reg. 69,360 (Dec. 31, 1996); 69 Fed. Reg. 7121 (Feb. 13, 2004); and 73 Fed.

Reg. 75,340 (Dec. 11, 2008). Defendants are subject to a civil penalty of up to $54,833 per day

for any violations taking place after November 2, 2015. See CWA Section 309(d), 33 U.S.C. §

1319(d), as further amended by Pub. L. 114-74 (2015); 84 Fed. Reg. 2,056 (Feb. 6, 2019).

       72.     The CWA violations alleged herein are ongoing as of the date of the filing of this

Complaint.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff, the United States of America, respectfully requests that this

Court order the following relief:

       1.      That Defendants be permanently enjoined from discharging or causing the

discharge of dredged and/or fill material or other pollutants into any waters of the United States

except in compliance with the CWA;

       2.      That Defendants be permanently enjoined to undertake measures, at Defendants’

own expense and at the direction of the EPA, to effect complete restoration of the Sites, and/or to

conduct compensatory mitigation for environmental damage, as appropriate;

       3.      That Defendants be ordered to respond to EPA’s Section 308 information requests

pursuant to 33 U.S.C. § 1318;

       4.      That Defendants be assessed pursuant to CWA sections 309(d), 33 U.S.C.

§ 1319(d), a civil penalty for each day of each violation of CWA sections 301(a) and 308, 33

U.S.C. §§ 1311(a), 1318; and



                                                13
           Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 14 of 15



      5.     That the United States be awarded costs and disbursements in this action.

                                          Respectfully submitted,

Dated: September 2, 2020                  JEFFREY BOSSERT CLARK
                                          Assistant Attorney General
                                          Environment and Natural Resources
                                          Division

                                          s/ Benjamin J. Grillot
                                          ______________________
                                          BENJAMIN J. GRILLOT
                                          Environmental Defense Section
                                          U.S. Department of Justice
                                          P.O. Box 7611
                                          Washington, DC 20044
                                          (202) 305-0303
                                          benjamin.grillot@usdoj.gov

                                          s/ Redding C. Cates
                                          ______________________
                                          REDDING C. CATES
                                          Environmental Defense Section
                                          U.S. Department of Justice
                                          P.O. Box 7611
                                          Washington, DC 20044
                                          (202) 514-2617
                                          redding.cates@usdoj.gov

                                          JOHN H. DURHAM
                                          UNITED STATES ATTORNEY
                                          District of Connecticut

                                          s/ Anne Thidemann
                                          ______________________
                                          ANNE THIDEMANN
                                          Assistant United States Attorney
                                          District of Connecticut
                                          1000 Lafayette Blvd., 10th Floor
                                          Bridgeport, CT 06604
                                          (203) 696-3045
                                          anne.thidemann@usdoj.gov




                                             14
           Case 3:20-cv-01300 Document 1 Filed 09/02/20 Page 15 of 15



OF COUNSEL:

DAVID PETERSON
LAURA BEVERIDGE
United States Environmental Protection Agency
Office of Regional Counsel, Region I
Five Post Office Square, Suite 100
Boston, MA 02109-3912
(617) 918-1738




                                            15
                      Case 3:20-cv-01300 Document 1-1 Filed 09/02/20 Page 1 of 1




Exhibit A: Site Map
